IN THE UNITED STATES DISTRICT COURT 3 States Courts

FOR THE SOUTHERN DISTRICT OF TEXASthem istrict of foxas
HOUSTON DIVISION FILED

AUG 17 2021

MAHESH PATEL, et al.,
Plaintiff .

Nathan Ochsner, Clerk of Court

VS. Civil Action: _4:21-CV-1838
VANIE D. HOUSTON AND OTHER
SIMILARLY SITUATED

Defendant, et al.,

VS.

MAHESH PATEL,

(in his personal capacity),

MAIN STREET ACQUISITION CORP.,
ATTORNEY CHRISTOPHER G. AYRES,
_ CUnhis official and personal capacity)
HARRIS COUNTY TEXAS,

JUDGE DAVID M. PATRONELLA,

(In his official and personal capacity)
CONSTABLE ALAN ROSEN,

(In his official and personal. capacity),
ATTORNEY NICKOLAS A. SPENCER,
(In his official and personal capacity),
JUDGE GEORGE BARNSTONE,

(In his official and personal capacity),
CITY OF HOUSTON, TEXAS,

MAYOR SYLVESTER TURNER,

(In his official and personal capacity),
ATTORNEY MICHELLE GROSSMAN, »
(In her official and personal capacity),

nm paca, mm, pana, pane, pent, pean, pea, oma, same, pee, PO panne, pa, PIO pea yan, dm, ream, ams, ym, prem, rata, pam, patna, yamnan, yam, jamiatm, poate, pate,

Page 1 of 5
KATINE & NECHMAN LLC,
ATTORNEY MITCHELL KATINE,
(in his official and personal capacity),
ATTORNEY ASHLEY SCOTT,
(in her official and personal capacity) ,
JUDGE CAROLYN WOODS,
(in her official and personal capacity),
JUDGE SUSAN BROWN,
(in her official and personal capacity), and
Does 1-10.

DEFENDANT’S INITIAL RULE 26(a) DISCLOSURES
PURSUANT TO Rule 26(a) of the Federal Rules of Civil Procedure, Defendant Vanie D.
Houston and Other Similarly situated Individuals (“Defendants”) provide the following initial

disclosures:

nn 4 fe ,
aig L “————
G Y THOMPSO

POST OFFICE BOX 91212
HOUSTON, TEXAS 77291-1212
713/669-9009
713/663-7177

oo

Attorney-Agent For Defendant

CERTIFICATE OF SERVICE

The undersigned certifies that all counsel of f record were served with Defendants’ Initial

Rule 26(a)(1) disclosures on August 17, 2021.

1, J yo
ma HO
GUNNY THOMPSON _

Page 2 of 5
PRELIMINARY STATEMENT

Defendants incorporates by reference the following into all prior and subsequent
disclosures, if any, they have or will provide in this action.

Since April 13, 2012, in the filing of its small debt claim of less than $50,000.00 in justice
of the peace court of Harris County, Texas by Main Street Acquisition Corp, assignee of HSBC
Bank Nevada, NA (HSBC Platinum Master Card) in which a judgment of a portion of Defendant
Houston’s real property homestead was awarded as restitution. Jurisdictional limits were
exceeded in Main Street claim of less than $50,000.00 and justice court jurisdiction in matters of
real property.

Defendant Houston’s property was sold at auction at which Plaintiff Mahesh Patell is
alleged to have been the successful buyer.

Defendant Houston was improperly notified of the matter and through a Bill of Review
proceeding was successful in obtaining a ruling to reopen the case and granted a new trial. A
retrial was held at which a default judgment was had in Defendant Houston favor and against
Then Plaintiff Main Street.

Defendant Houston has presented demand for the return ownership of her property more
than thirty (30) days prior to filing of this petition. As of the date of filing, her property has not
been returned and to remove Defendant Houston from possession of her property, Plaintiff Patel
has filed a petition Forcible Detainer in Harris County Justic of the Peace Court, jurisdiction that
is denied to justice courts. Defendants counsel are in the process of evaluating and assessing new
claims and will supplement the following disclosures as necessary base on forthcoming
information from these and other individuals.

Defendants’ disclosures are made subject to and without waiving Defendants right to
protect any and all communications protected under the attorney-client privilege and attorney
work-product doctrine.

Defendants’ counsel have additional responsive documents that will be made available for

inspection and or coping to Plaintiffs

Page 3 of 5
INITIAL DISCLOSURE
The name of each individual likely to have the discoverable information -
along with the subjects of that information that the disclosing party may use to
support its claims or defenses, unless the use would be solely for impeachment.
Each of the following persons is believed to have information and
knowledge relevant to either the claims, defenses, and/or damages involved in the
litigation:

PARTIES

Harris County Texas, is a local Texas Government

City of Houston, Texas, is a local government in Texas

George Barnstone, Judge, Harris County Civil Court at Law No 1, 201 Car

David M. Patronella, SBN 15582650 is a Harris County judge Precinct One, Place Two
Sylvester Turner, Attorney, SBN 29331200, Houston Mayor, 901 Bagby St., Houston,
Texas 77002, Ph 311 | .

Michelle Grossman, 24086785, Assistant Attorney, city of Houston, Texas 77002, Ph
311

Main Street Acquisition Corp. Is a continuing responsible party in this matter and who last
known address of its registered agent is c/o Registered Agent, CT Corporation System,
1999 Bryan Street, Suite 900, Dallas, Texas 75201, and is being represented by;
Attorney Jamila B. Lloyd, SBN 24045529, a Texas resident;

Attorney Fallon Hamilton, SBN 24059202, a Texas resident;

Attorney Shaun G. Brown, SBN 24068023, a Texas resident

Michael R. Castro, SBN 24065 025, a Texas resident;

Timothy A. Gasaway, SBN 24012684;

Jeffery S. Kramer, SBN 24057950, a Texas resident;

Melvin Thathiah, SBN 24048837 a Texas resident; and

Page 4 of 5
Yvonne Mikulik, SBN 24070271, of Rausch, Sturm, Israel, Enerson & Hornik

LLC; Attorneys in the Practice of Debt Collection, 15851 N. Dallas Parkway, Suite 245,
Addison, TX 75001; and

Attorney Saif Siddiqui, SBN 24052305, 3346 East T.C. Jester Blvd, Suit F-11, Houston
Texas 77018, Tel: (713) 375-4243, (713) 457-2961, Email: - Lniinnenaner con
Attorney Christopher G. Ayres, SBN 240686359, Siddiqui & Ayes, 3346 East T.C. Jester
Blvd, Suite F-11, Houston, Texas 77018, & Tel. 713-375-4243, Fax 713.457-2961.

 

Mahesh Patel (hereafter “Plaintiff’) is an individual residing in Harris County, Texas.
His last known address is 13414 Spruce Hollow Ct., Houston, Texas 77059 and is
represented by:
Attorney David W. Barry, SBN: 01835200; Anna C. Sewart, SBN: 24029832;
Nicholas M. Frame, SBN:24093448; and
Attorney Austin R DuBois, SBN: 244065170 of the Barry & Sewart PLLC law
firm: 4151 Southwest Freeway, Suite 680, Houston, Texas 77027, Tel, (713) 722-0281,
Fax. (713) 722-9786.
Nickolas A. Spenser, 24102529, Attorney. Whose last known address is 9100 Fondren,
Apt. 7074
Katine & Nechman, McLaurin LLC, 1834 Southmore Blvd., Houston, Texas 77004,
Tel. 713-808-1000, Fax. 713.8081107; Email: mkatine@lawkn.com;
Mitchell Katine, Attorney, SBN 11106600; and
John A. Nechman, Attorney, SBN 24010261
Ashley Scott, Attorney, SBN 24075043,
Carolyn Woods, Former District Judge
Susan Brown, Judge, Eleventh Administrative Judicial Region of Texas
Defendant Houston believe her compensation and punitive damages, fees and cost

will exceed $3,500,000.

Page 5 of 5
